UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CLOVER JANICE WATKINS, also known as
CLOVER JANICE ROBINSON,

                             Plaintiff,                             1:21-CV-4532 (LTS)

                     -against-                         ORDER DIRECTING PAYMENT OF FEES
                                                              OR IFP APPLICATION
USA DEPT OF HE TREASURY, et al.,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed in forma pauperis

(“IFP”) application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the relevant fees or an IFP application. Within

thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or complete,

sign, and submit the attached IFP application. If Plaintiff submits the IFP application, it should

be labeled with docket number 1:21-CV-4532 (LTS). If the Court grants the IFP application,

Plaintiff will be permitted to proceed without prepayment of fees. See § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, this action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, this action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   June 3, 2021
          New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                               2
